DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/18/22.  Claims 1-4 and 13-20 are canceled.  Claims 5, 21, and 25 have been amended. Claims 5-12 and 21-32 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:  at line 9, change “a degree of similarity in identifiers…” to “a degree of similarity in the identifiers…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss (US 7,912,842 B1) in view of Shao (US 2016/0189201 A1), and further in view of Friedlander et al. (US 2008/0082356 A1).
(A) Referring to claim 5, Bayliss discloses a method, comprising (abstract of Bayliss): 
receiving, by one or more processors, record data associated with a medical record (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received); 
identifying, by the one or more processors, one or more identifiers in the record data (col. 3, lines 43-52 of Bayliss; note identifiers such as SSN, DOB, first name, last name, etc.); 
analyzing, by the one or more processors, the one or more identifiers with respect to identifiers in stored data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
identifying, by the one or more processors, a user identification (ID) associated with the user data (col. 13, line 45- col. 14, line 20 of Bayliss); 
associating, by the one or more processors,  the record data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references);

Bayliss does not disclose determining, by the one or more processors, a medical interest group based at least in part on the record data and the user data; generating, by the one or more processors, a first version of a variant test and a second version of the variant test for the medical interest group; assigning, by the one or more processors, the user ID to the first version of the variant test; determining, by a machine learning model associated with the one or more processors, a requirement to identify a similarity of identifiers between the record data and a user data of the stored data; training the machine learning model to determine a degree of similarity in identifiers between the record data and the user data of the stored data.
Shao discloses determining, by the one or more processors, a medical interest group based at least in part on the record data and the user data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating, by the one or more processors, a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); assigning, by the one or more processors, the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Friedlander discloses determining, by a machine learning model associated with the one or more processors, a requirement to identify a similarity of identifiers between the record data and a user data of the stored data; training the machine learning model to determine a degree of similarity in identifiers between the record data and the user data of the stored data (para. 36 & 39-42 of Friedlander;  Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering. Kohonen feature maps specify a number of clusters and the maximum number of passes through the data. The number of clusters must be between one and the number of records in the treatment cohort. The greater the number of clusters, the better the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao and Friedlander within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao) and determine groupings of patient records based on specified features or attributes (para. 39 of Friedlander).
(B) Referring to claim 6, Bayliss discloses wherein the one or more identifiers includes one or more of a name, a nickname, a surname, a date of birth, an address, an account identifier, and a social security number (col. 3, lines 43-52, col. 21, lines 34-59, and col. 26, lines 1-8 of Bayliss). 
(C) Referring to claim 7, Bayliss discloses further comprising: receiving, by the one or more processors, second data associated with a second medical record (col. 3, lines 14-42, col. 14, lines 32-40, col. 9, lines 53-59 of Bayliss); identifying, by the one or more processors, second identifiers in the second data (col. 3, lines 14-61, col. 4, lines 26-39, and col. 8, lines 10-30 of Bayliss); analyzing, by the one or more processors, the second identifiers with respect to the identifiers in stored data (col. 14, lines 41-60 of Bayliss); determining, by the one or more processors, the degree of similarity in identifiers is below the threshold amount of similarity (col. 32, lines 29-57 of Bayliss); generating, by the one or more 
(D) Referring to claim 8, Bayliss discloses wherein storing the record data includes: aggregating the record data with the user data to form aggregated data (col. 13, lines 22-44 of Bayliss). 
(E) Referring to claim 9, Bayliss does not expressly disclose wherein determining the medical interest group is based at least in part on the aggregated data satisfying criteria of the medical interest group, and wherein assigning the user ID to the first version of the variant test is based at least in part on randomly splitting the medical interest group.  
	Shao discloses wherein determining the medical interest group is based at least in part on the aggregated data satisfying criteria of the medical interest group, and wherein assigning the user ID to the first version of the variant test is based at least in part on randomly splitting the medical interest group (para. 87, 17, and 68-73 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(F) Referring to claim 10, Bayliss does not expressly disclose further comprising: determining a second medical interest group based at least in part on the aggregated data satisfying second criteria of the second medical interest group; and associating the user ID with the second medical interest group.  
	Shao discloses determining a second medical interest group based at least in part on the aggregated data satisfying second criteria of the second medical interest group; and associating the user ID with the second medical interest group (para. 68-73 & 87 of Shao).  

(G) Referring to claims 11 and 12, Bayliss does not disclose identifying the variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the variant test based at least in part on a priority of the variant test and identifying a first variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the first variant test and the second variant test based at least in part on satisfying a conflict check.  
	Shao discloses identifying the variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the variant test based at least in part on a priority of the variant test and identifying a first variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the first variant test and the second variant test based at least in part on satisfying a conflict check (para. 68-73, 87, and 36 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(H) Referring to claim 21, Bayliss discloses a system for generating a user identification (ID) using record data from disparate data sources, comprising (col. 3, lines 14-65 of Bayliss): 
one or more processors (col. 59, line 45 – col. 60, line 7 of Bayliss); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Fig. 18 and col. 59, line 45 – col. 60, line 7 of Bayliss):

identifying first identifier information in a first data of the record data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
identifying second identifier information in a second data of the record data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
determining that the first data and the second data is associated with a user data based at least in part on the degree of similarity (col. 19, line 20 – col. 20, line 3 and col. 17, line 41- col. 18, line 7 of Bayliss; note the determining the degree of similarity between entity references based in part on their data field values and also note, a link to an entity is determined based on a comparison of one or more fields of one entity reference to the corresponding fields of another entity reference. If the values of one or more of the fields match or share a certain degree of closeness, relatedness or commonality, the entity references may be determined to refer to the same entity);
generating, based at least in part on the first identifier information and the second identifier information, the user ID for the user data (col. 3, lines 14-65, col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
associating the first data and the second data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references).
Bayliss does not disclose determining a medical interest group based at least in part on first data and the second data; generating a first version of a variant test and a second version of the variant test 
Shao discloses determining a medical interest group based at least in part on first data and the second data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); and assigning the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Friedlander discloses determining, by a machine learning model, a requirement to identify a similarity between the first data and the second data; training the machine learning model to determine a degree of similarity between the first identifier information and the second identifier information (para. 36 & 39-42 of Friedlander;  Data mining application 308 may use a clustering technique or model known as a Kohonen feature map neural network or neural clustering. Kohonen feature maps specify a number of clusters and the maximum number of passes through the data. The number of clusters must be between one and the number of records in the treatment cohort. The greater the number of clusters, the better the comparisons can be made between the treatment and the control cohort. Clusters are natural groupings of patient records based on the specified features or attributes. For example, a user may request that data mining application 308 generate eight clusters in a maximum of ten passes. The main task of neural clustering is to find a center for each cluster. The center is also called the cluster prototype. Scores are generated based on the distance between each patient record and each of the cluster prototypes. Scores closer to zero have a higher degree of similarity to the cluster prototype. The higher the score, the more dissimilar the record is from the cluster prototype. Feature map 400 is 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao and Friedlander within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao) and determine groupings of patient records based on specified features or attributes (para. 39 of Friedlander).
(I) Referring to claim 22, Bayliss discloses wherein the disparate data sources have different identifier formats, the first data is associated with a first identifier format, the second data is associated with a second identifier format and the operations further comprise: aggregating the first data and the second data as the user data (col. 3, line 14 - col. 4, line 2, col. 14, line 61 – col. 15, lines 12, and col. 42, lines 42-54 of Bayliss). 
Bayliss does not disclose storing test data associated with the variant test to the user data.  
Shao discloses storing test data associated with the variant test to the user data (para. 87-92 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to determine a target audience (para. 92 of Shao).
(J) Referring to claim 23, Bayliss does not disclose wherein determining the medical interest group comprises: determining that the user data meets one or more selection criteria for the medical interest group; and assigning the user ID to the first version is based at least in part on randomly splitting the medical interest group using the user ID.  
	Shao discloses wherein determining the medical interest group comprises: determining that the user data meets one or more selection criteria for the medical interest group; and assigning the user ID 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(K) Referring to claim 24, Bayliss does not disclose wherein the operations further comprise: presenting the first version of the variant test to a user associated with the user ID; receiving test data associated with the first version of the variant test; aggregating the test data with group data associated with the variant test; and performing data analysis on the group data to determine results for the variant test.  
	Shao discloses wherein the operations further comprise: presenting the first version of the variant test to a user associated with the user ID; receiving test data associated with the first version of the variant test; aggregating the test data with group data associated with the variant test; and performing data analysis on the group data to determine results for the variant test (para. 60, 68-74, 87-92, 99, & 100 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(L) Referring to claim 25, Bayliss discloses a system (Fig. 18 of Bayliss), comprising: 
one or more processors (col. 59, line 45 – col. 60, line 7 of Bayliss); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Fig. 18 and col. 59, line 45 – col. 60, line 7 of Bayliss):
receiving first data associated with a medical record (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received); 

analyzing identifiers in the first data with respect to the second data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
identifying a user identification (ID) associated with the user data (col. 13, line 45- col. 14, line 20 of Bayliss); 
associating the first data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references).
Bayliss does not disclose determining a medical interest group based at least in part on the first data and the user data; generating a first version of a variant test and a second version of the variant test for the medical interest group; and assigning the user ID to the first version of the variant test; determining by a machine learning model a requirement to identify a similarity between the first data and a user data of the second data; Serial No.: 16/167,343-5-La Atty Docket No.: C212-0006USLee& Hayes Atty/Agent: Kyle Smithtraining the machine learning model to determine a degree of similarity between the first data and the user data of the second data.
Shao discloses determining a medical interest group based at least in part on the first data and the user data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); and assigning the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Friedlander discloses determining by a machine learning model a requirement to identify a similarity between the first data and a user data of the second data; Serial No.: 16/167,343-5-La Atty Docket No.: C212-0006USLee& Hayes Atty/Agent: Kyle Smithtraining the machine learning 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao and Friedlander within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao) and determine groupings of patient records based on specified features or attributes (para. 39 of Friedlander).
(M) Referring to claim 26, Bayliss discloses the operations further comprising: aggregating the first data with the user data associated with the user ID; and storing the user data in the stored data (col. 13, lines 22-60 of Bayliss).  
(N) Referring to claim 27, Bayliss does not disclose wherein assigning the user ID to the first version of the variant test is based at least in part on the user data.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao).
(O) Referring to claim 28, Bayliss does not disclose wherein determining the medical interest group further includes: determining that the user data satisfies first criteria associated with the medical interest group; Serial No.: 16/167,343-6- Aty Docket No.: C212-0006USLee & Hayes Atty/Agent: Champagne X Macdetermining that the user data satisfies second criteria associated with a second medical interest group; and determining that the medical interest group has a higher priority than the second medical interest group.  
	Shao discloses wherein determining the medical interest group further includes: determining that the user data satisfies first criteria associated with the medical interest group; Serial No.: 16/167,343-6- Aty Docket No.: C212-0006USLee & Hayes Atty/Agent: Champagne X Macdetermining that the user data satisfies second criteria associated with a second medical interest group; and determining that the medical interest group has a higher priority than the second medical interest group (para. 27, 82 & 68-79 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(P) Referring to claim 29, Bayliss discloses the operations further comprising: receiving a third data including second identifiers; and analyzing the third data with respect to the first data and the user data to determine the degree of similarity (col. 18, line 59 – col. 19, line 47 of Bayliss).  

(R) Referring to claim 31, Bayliss discloses the operations further comprising: determining that the degree of similarity is below the threshold amount of similarity; generating a second user ID; and associating the third data with the second user ID (col. 18, line 8 – col. 19, line 47 and col. 24, line 55 – col. 25, line 67 of Bayliss).  
(S) Referring to claim 32, Bayliss discloses the operations further comprising: receiving a fourth data including fourth identifiers; analyzing the fourth data with respect to the first data and the second data to determine a first degree of similarity; analyzing the fourth data with respect to the third data to determine a second degree of similarity; determining that the first degree of similarity is below the threshold amount of similarity; determining that the second degree of similarity meets the threshold amount of similarity; and associating the fourth data with the second user ID (col. 18, line 8 – col. 19, line 47, col. 24, line 55 – col. 25, line 67, col. 46, line 19 - col. 47, line 25, and col. 55, line 42 – col. 56, line 6 of Bayliss).  


 Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 21, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686